PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/140,357
Filing Date: 27 Apr 2016
Appellant(s): Luthra et al.



__________________
Erich C. Tzou, Reg. No. 56,927
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The 35 USC 112(a) rejections of claims 1-21.
(2) Response to Argument
	A prosecution history of the instant application follows for the convenience of the reader. This history is intended to provide a reference to the history of Appellant’s responses and to properly frame Appellant’s lengthy arguments made in the instant appeal brief in light of Appellant’s previous responses.
	On 29 May 2018, original claims 1-20 were rejected under 35 USC 103 under Konoshima alone. In the response filed 29 August 2018, the claims were substantially amended with the following limitations newly added:
	“the two or more partitions are characterized by a set of progressively increasing quality levels corresponding to progressively increasing sizes of partitions, the set of progressively increasing quality levels comprising:
a first partition having a first quality level and a first partition size, and
a second partition having a second quality level and a second partition, wherein the first quality level is lower than the second quality level and the first partition size is smaller than the second partition size”.

The current Examiner was then assigned the instant application. New grounds of rejection were entered in the action sent 9 November 2018, rejecting the claims under 
An RCE was filed 6 May 2019. Within, Appellant amended the claims primarily to include “wherein the second media file is a single media file comprising the respective two or more converted partitions having the set of progressively increasing quality levels corresponding to the progressively increasing sizes of partitions”. A non-final rejection was mailed 3 June 2019 finding Appellant’s arguments unpersuasive and maintained the previous rejections where Lederer taught the above added limitations.
A response was filed 9 October 2019 wherein the claims were further amended to recite “a second partition immediately following the first partition, the second partition having a second quality level and a second partition size, wherein the second quality level is higher than the first quality level and the second partition size is larger than the first partition size, wherein a third partition immediately following the second partition comprises a third quality level that is higher than the second quality level and a third partition size that is larger than the second partition size”. Appellant argued that Lederer continued to not teach the invention as claimed. In the final rejection mailed 17 October 2019, the Examiner was unpersuaded and continued to point to the disclosure regarding “quality levels” and “partition size” as claimed and also various other parts 
“If Appellant traverses this rejection, Appellant must point to the disclosure to specifically show how the disclosure supports “partitions” that are “immediately following” other “partitions”, especially such a “third” “partition” “immediately follows” a “second partition” wherein the “third partition” “comprises a third quality level that is higher than the second partition and a third partition size that is larger than the second partition size”. (Examiner’s original emphasis added.)

An RCE was filed 17 January 2020. Within, Appellant made very substantial changes, which, inter alia, amended what was previously recited as “quality level” to “resolution” including about what “progressively increasing quality levels corresponding to the progressively increasing sizes of partitions” including ancillary recitations relating to such including “higher” “quality levels” and “larger” “partition sizes” in the “first”, “second”, and “third” “partitions” in which each “immediately follow” the other in order. Also, the limitations of “servicing the request from the client at least by delivering the first converted partition to the client for the continuous playback of the multimedia contents, wherein the first converted partition is delivered to the client for viewing before the second converted partition is assembled into the second media file” were added including ancillary limitations regarding the “second media file” which contains “converted partitions” including the “first” and “second” “converted partitions” in which the “second converted partition” “immediately follows” the “first converted partition”. Appellant argued that the written description requirement was invalid as paragraphs 0068 and 0081 reasonably supported the limitations claimed. Appellant also stated that:
“For example, ¶ [0068] describes an example having four consecutive partitions where each partition of a file is allocated for 10 seconds of chunk time. These four partitions are 
“Appellant respectfully submits that the originally filed specification provides explicit and adequate written description for the current amendment to claims 1-20 in at least [0031], [0038], [0041], [0044]-[0045], [0047]-[0048], [0050]-[0052], [0055]-[0060], [0063], [0066], [0068], [0070], [0072]-[0074], [0080]-[0081], [0083], and [0086] as well as the drawing figures described therein. No new matter has been introduced in the current amendment to claims 1-20.” (p. 13) 

In the non-final rejection mailed 5 February 2020, the Examiner explained why Appellant’s arguments regarding the written description rejection were unpersuasive. The Examiner pointed to amended limitations and explained that “However, [paragraphs 0068 and 0081] fails to actually show a complete embodiment where at least two consecutive partitions of (as now claimed) “larger” “size” and “higher” “resolution”. Neither here nor in paragraph 0086 as previously explained originally describes this aspect of the claimed invention in any way.” (pp. 2-3) The Examiner then pointed to his previous request to Appellant and Appellant’s statements referenced immediately above and explained that the written description rejection would be maintained for the following reasons:
“Despite the issues surrounding “resolution” as expressed below and in consideration of paragraphs 0068 and 0081 with the paragraphs previously pointed to, this is not what is described in the originally filed disclosure. Appellant’s citation of broad swaths of the supposed original disclosure to support certain specific limitations does not clarify the record. Also, Appellant appears to extrapolate that somehow “four quality jumps” leads to an embodiment of at least two immediately following partitions wherein the “immediately and a “larger” “size”. The Examiner is not simply persuaded by Appellant’s arguments as they appear to amount to an inference which still fails to show that the original disclosure supports the invention as claimed.” (p. 4) (Examiner’s original emphasis added.)

The Examiner also submits that these remarks by Appellant including those previously made of record throughout the prosecution history and the filed claim amendments prompted many changes found in the non-final rejection mailed 5 February 2020 including a specification objection (p. 5), a refreshed written description rejection (pp. 5-6), and newly introduced 35 USC 103 rejections under Yang and Sun (pp. 10-17), and further in view of Lakshmanan (p. 17-19). 
More importantly, newly introduced grounds of rejection under 35 USC 112(b) were provided regarding the unclear redefinition of the term “resolution” (pp. 7-8) and also other clarity issues including that since the claim already required “in response to the request from the client, generating the second media file for the client” by “assembling the second media file at least by including the multiple converted partitions in the second media file, wherein the multiple converted partitions respectively correspond to the multiple partitions and comprise the first and the second converted partitions, and the second media file is assembled by arranging the second converted partitions to immediately follow the first converted partition in the second media file”, it followed that it is unclear how the “request” is “serviced” by only “delivering the first converted partition” when the “second media file” is the data to be “delivered” and also when the “second media file” has already been “assembled”. (pp. 7-8) Regarding the redefinition of the term “resolution”, it was explained that “Throughout prosecution, Appellant has used the term “quality level” to describe the composition of a “partition” and has argued in light of this disclosure. Now, Appellant uses the term “resolution”, a term that has a completely different use in the art. “Resolution”, as is generally known in the art, relates to the number of bits that comprise a computerized display. However, throughout the specification, it is referred to as a 
A response to the non-final rejection mailed 5 February 2020 was filed 5 May 2020. 
Further amendments to the claims were made. Of note, the term “resolution” was entirely removed and replaced with the original term “quality level” in the claims with the notable exception of claims 3 and 8 which were substantially amended to completely recite “wherein a quality level of a converted partition comprises a display resolution for the converted partition, and the second quality level comprises a second display resolution that is higher than a first display resolution of the first quality level” and “wherein the first quality level of the first converted partition comprises a first display quality of 360p for the first converted partition, and the second quality level of the second converted partition or a separate quality level of a separated converted partition assembled after the second converted partition in the second media file comprises a second display resolution of 1080p” respectively. Also, limitations regarding “reducing” “first-view latency” of “the continuous playback of the multimedia contents” and other amendments including scope aligning amendments in claims 9 and 17 with respect to claim 1 were filed. It is noted that no other claim amendments have been submitted before the instant appeal.
Within the response, Appellant provided various places within the disclosure that allegedly supported various claimed limitations under 35 USC 112(a) to which Appellant submitted that the instant amendments “is believed to have rendered the rejections under 35 U.S.C.  112(a) moot” (pp. 10-15). However, Appellant merely stated that the claimed limitations of “partitioning the first media file into multiple partitions that comprise a first partition and a second partition that is arranged after the first partition for the continuous playback of the 
Appellant also traversed the 112(b) rejections of the claims. Appellant argued that:
“[A]t least ¶ [0068] explicitly correlates “quality,” “quality levels,” “quality upgrades,” “quality jump,” and resolution (e.g., “360p,” “1080p,” etc.) with each other. Appellant respectfully submits such correlations are consistent with what is well-known in the art to define resolutions of a multimedia file, WITHOUT “redefinition” as alleged in the Office action… Nonetheless, what is claimed is the resolution of the partitions of “media file” having “multimedia contents”, NOT a computerized display. Therefore, Appellant respectfully submits that the claimed invention does NOT redefine the term “resolution”. (pp. 16-17); and
“Nonetheless, Appellant respectfully submits that the independent claims NEVER explicitly or implicitly recite that the second converted partition must be assembled into the claimed “second media file” BEFORE the first converted partition can be delivered to the client. Rather, the independent claims recites an open-ended act “in response to the request from the client, generating the second media file for the client to reduce first-view latency at least by . . . assembling the second media file at least by including [[the ]]multiple converted partitions in the second media file”, the “first converted partition” is delivered to the client before the second converted partition is assembled into the second media file. That is, the independent claims explicitly recite the order between delivery of the first converted partition to a client and assembly of the second converted partition into the second media file, WITHOUT precluding the possibility of delivering the first converted partition before assembling the second converted partition” (pp. 17-18)

With regards to the 103 rejection under Yang and Sun, Appellant argues that the combined teachings of the references failed to teach or suggest the newly amended limitations of 
Appellant also argues that the alleged combination “does not disclose or suggest at least the claimed limitations “in response to the request from the client, converting the multiple partitions into multiple respective converted partitions for assembly into the second media file to reduce first-view latency of the continuous playback of the multimedia contents at least by...converting the second partition of the multiple partitions to a second converted partition in the second format for the second media file, wherein the second converted partition has a second quality level and a second size, the second quality level is higher than the first quality level of the first converted partition, and the second size is larger than the first size to reduce the first-view latency” by referring to Yang’s disclosure in paragraphs 0025, 0030, 0032, and 0034 pointed to in the rejection. (pp. 20-21) 
To support such, Appellant argues, by presented point, that:
“Yang never discloses or suggests converting any “partition” of a “first media file” “in response to the request from the client”, let alone the other interrelated claimed limitations” since “Appellant respectfully submits that Yang transcodes video into an intermediate format (402) prior to partitioning the intermediate video into video chunks (406). ¶ [0060], That is, Yang first transcodes a video into an intermediate format and then partitions the video in the intermediate format into multiple chunks. In contrast, the claimed limitations “converting the second partition of the multiple partitions to a second converted partition in the second format for the second media file” (also the claimed limitations “converting the first partition of the multiple partitions to a first converted partition in the second format for the second media file, wherein the second 
Yang “unequivocally fails to disclose or suggest the claimed limitations” of “the second converted partition has a second resolution and a second size” and “the second quality level is higher than the first quality level of the first converted partition” since paragraphs 0024-0025, 0030, and 0032 “have absolutely no bearing on the sizes or quality levels of Yang’s video chunks”, paragraph 0032 “clearly describes an exact opposite” of the limitations of “the first and the second partitions of the multiple partitions correspond to a same temporal period for the continuous playback of the multimedia contents for reducing the first-view latency”, and paragraph 0034 of Yang “merely describes that Yang may partition a video stream into variable sized video chunks” which Appellant alleges “still fails to disclose that the claimed second partition has a higher quality level than the first quality level of the claimed first partition after which the second partition is arranged”; (pp. 23-24) and
the combination of Yang and Sun also fails to teach or suggest the limitations of “assembling the second media file at least by including the multiple converted partitions in the 
Appellant also argues that Lakshmanan also fails to cure the above alleged deficiencies of Yang and Sun. (pp. 25-26)
In the final rejection mailed 30 June 2020, the Examiner noted Appellant’s general traversal of the written description rejections and held them unpersuasive. (p. 2) The Examiner also stated that “However, the disclosure fails to actually show a complete embodiment where at least two consecutive partitions are of “larger” “size” and “higher” “quality level” such that that aspect of the rejection would be maintained. (Id.)
The Examiner also notified Appellant of the reinstitution of previous rejections given regression of the claim language relating to “quality levels” as opposed to “resolution”. Within, the Examiner explained that “Appellant appears in the instant arguments to attempt to show support for these limitations for essentially the same reasons that have been previously argued and treated during the extended prosecution of this case. In response, the Examiner points to his previous findings to show that these limitations fail to have support in the original disclosure. Therefore, the Examiner will maintain this aspect of the rejections.” (p. 3)

The Examiner also found Appellant’s arguments with regards to the 112(b) rejections moot with regards to the “resolution” redefinition issue since the term had been removed from all claims except for claim 8 in which new grounds of rejection were entered (p. 4). Within those new grounds, the Examiner found that the term “resolution” continued to have the same problems as previously noted in the record. (p. 11)
Also, Appellant’s argument with regards to the 112(b) issue that the claims were unclear about how the “request” is “serviced” by only “delivering the first converted partition” when the “second media file” is the data to be “delivered” and also when the “second media file” has already been “assembled” was held unpersuasive since Appellant arguments failed to fully consider the Examiner’s position and that “the claims previously and currently recite “wherein the first converted partition is delivered to the client for viewing before the second converted partition is assembled into the second media file”. (p. 4) (Examiner’s original emphasis added.) It was also explained that the arguments failed to “persuasively explain why the Examiner’s finding that it is unclear how the “request” is “serviced” by only “delivering the first converted partition” when the “second media file” is the data to be “delivered” and also when the “second media file” has already been “assembled” with the “second converted partition” (p. 5) It was also 
With regards to the prior art rejections, the Examiner remained unpersuaded that Yang and Sun failed to teach the invention as amended (pp. 5-8). The Examiner explained in detail how the teachings of Yang and Sun did teach the invention as claimed and that, in multiple instances, Appellant’s arguments were misplaced, failed to fully consider the teachings of the references, particularly Yang, and the findings of the rejections, or plainly mischaracterized the rejection itself by failing to show each paragraph that the rejection cited. (consider, e.g., pp. 5-6)
Finally, the action made clear that the limitations of “reduce” a “first-view latency” were being interpreted as intended use limitation in accordance with MPEP §§ 2111.04, 2143.03. Claim 8 was also rejected under 103 in further view of Appellant’s admitted prior art. The rest of the action was updated to reflect the amendments made to the claims and was made final.
An RCE was filed 30 September 2020. However, as noted in the subsequent final rejection mailed 9 October 2020, the RCE was literally a carbon copy of the previous response submitted 5 February 2020. In response, the objections and rejections of the final action mailed 30 June 2020 were repeated and the claims finally rejected in a final first action on the merits after the filing of an RCE mailed 9 October 2020 in accordance with MPEP § 706.07(b) (the “Final Rejection”).
In response, Appellant has filed the instant appeal.
RESPONSE TO ARGUMENT
The rejections under 35 USC 112(b) should be sustained

   Claims 1-21 were also rejected under 35 USC 112(b) regarding the issue of about how the “request” is “serviced” by only “delivering the first converted partition” when the “second media file” is the data to be “delivered” and also when the “second media file” has already been “assembled”. (Final Rejection, pp. 6-7) However, Appellant’s arguments within section IV-E-2, subsection B at pp. 63-64 largely mirror those found in the 30 September 2020 RCE at pp. 17-18. As explained in the above history, the Examiner stated Appellant’s arguments are unpersuasive before the second converted partition is assembled into the second media file”. It is also fails to treat the Examiner’s findings themselves. Therefore, it is submitted that Appellant’s arguments in this regard are unpersuasive and the 112(b) rejections at least with regard to this issue should be sustained.
Claim 8 was also finally rejected under 35 USC 112(b) with regards to multiple issues. (see Final Rejection, pp. 6-8) The Examiner raised multiple issues wherein there was no recitation of a “first display resolution” when a “second display resolution” was recited, that it was unclear why the “first quality level” “comprises” a “first display quality of 360p” when the disclosure clearly attributes such to a “resolution” in paragraph 0068, and that is was unclear why the “first quality level” “comprises” a “first display quality of 360p” and the “second” or “separate” “quality level” “comprises” “a second display resolution of 1080p”. All of these issues are relevant given the prosecution history of the instant application. However, in section IV-E-2, subsection D at pp. 64-65, Appellant only treats the failure to recite a “first display resolution” by arguing that this recitation of a “second display resolution” is clear since “the mere fact that a claim recites some but not all cardinal numbers in order does not in and of itself provide a proper basis for rejections under 35 U.S.C. § 112(b), and that the final Office action also does not provide controlling legal authorities holding otherwise.” However, this does not particularly treat the issue raised by the Examiner that by merely reciting a “second display resolution” without a “first”, such raises the implication that there exists an unrecited “first display resolution”. As such, the failure to recite a “first display resolution” does not particularly point out and distinctly claim the invention as required by 35 USC 112(b). No other arguments are apparent with regard to the other issues, therefore, such is submitted to be a waiver of any 
Claim 8 was also rejected under 35 USC 112(b) regarding the issue for whether the term “resolution” was unclearly redefined in the original disclosure as explained above with regards to the prosecution history. Appellant attempts to attack the Examiner’s reasoning by arguing that “the final Office action clearly errs in its attempt to deny various terms such as “360p,” “1080p,” etc. as commonly known as “resolution”. Instead, the final Office action uses “the number of bits that comprises a computerized display” without providing any controlling authorities supporting that definition.”
However, this has nothing to do with the fact that the original disclosure, the claims, and Appellant has repeatedly characterized on the record that “resolution” (i.e., “360p”, “1080p”, etc.) in terms of “quality”, not in the sense as is commonly known in the art in terms of its plain meaning. This includes that a “resolution” can be a “number of bits” such as “pixels” or the like which is completely different from the disclosure’s characterization as being “quality”. Appellant’s assertion of the fact that the rejection states a “number of bits” only serves to mislead from the real issue of whether the original disclosure attempted to redefine “resolution” in another sense. This is evident in the Examiner’s other findings under 35 USC 112(b) regarding claim 8 as mentioned immediately above regarding the description of “resolution” as a “display quality” and also as a “display resolution”. Again, as noted immediately above, Appellant is silent regarding these issues. The fact remains is that the original disclosure fails to clearly redefine the term “resolution” from what is commonly known in the art. Therefore, the Examiner submits that, in light of the specification as has been repeatedly pointed out, the original disclosure unclearly attempts to redefine “resolution” as a “quality” (paragraph 0072) or “quality 
The prior art rejections under 35 USC 103 should be sustained
The Examiner submits that Appellant’s arguments with regard to the prior art are extremely detailed and replete with pointed allegations regarding both the references and the rejections with various added emphasis. The arguments also make various implications and accusations that the rejections are improper for multiple reasons. However, the Examiner simply submits that the rejections are clear that the prior art teaches the invention as claimed for the following reasons.
First, it is apparent that Appellant takes issue with the Examiner’s claim interpretation that the limitation of “reduce” or “reducing” the “first-view latency” offering many pointed allegations within section IV-C-3-(d):
“Appellant respectfully submits that this allegation is clearly erroneous because the final Office action plainly ignores the three blocks of claimed limitations explicitly recited in independent claim 1 to immediately follow “to reduce first-view latency of the continuous playback of the multimedia contents at least by” (p. 42);
“Appellant further respectfully submits that the final Office action adopts the prohibited piecemeal examination in violation of the mandates by the U.S. Supreme Court in Diehr and the Federal Circuit in In re Hyon. More specifically, the final Office action erroneously and prohibitively dissects not just a claim but only a small portion of a claim into smaller segments and focuses on one smaller segment in the allegation of “intended use” while ignoring the rest of the claimed limitations… In contrast, the final Office action not only fails to consider independent claim 1 as a whole but in fact dissects the “in response to ...” as well as the three COMPLETELY IGNORING the three indented blocks of limitations that immediately follow the “at least by:” phrase.” (p. 43);
“The final Office action nevertheless completely ignores such limitations and erroneously imposes a funneled vision on merely the few words of “to ‘reduce’ a ‘first-view latency’” as explicitly evidenced on pp. 3-4 of the final Office action.” (pp. 43-44);
“Therefore, Appellant respectfully submits that the allegation in the final Office action that the “plurality of limitation intended to ‘reduce’ a ‘first-view latency’” is “only a statement of purpose or use which merely expresses the intended use of the preceding limitation...” is unequivocally erroneous in direct violation of the mandates by the U.S. Supreme Court in Diehr and the Federal Circuit in In re Hyon against such piecemeal examination and failure to consider a claim “as a whole” (p. 44). (Appellant’s emphasis added.)
However, the Examiner points out the fact that in no less than four places is this phrase recited in the independent claims (“wherein the first and the second partitions of the multiple partitions correspond to a same temporal period for the continuous playback of the multimedia contents for reducing the first-view latency”, “to reduce first-view latency of the continuous playback of the multimedia contents”, “…the second size is larger than the first size to reduce the first-view latency”, and “wherein the first converted partition is delivered to the client for viewing before the second converted partition is assembled into the second media file to reduce the first-view latency”.
These multiple recitations only serve to evidence the fact that “reducing” a “first-view latency” can only be reasonably interpreted as intended use since there is no legitimate reasoning for such repeated recitation of the same phrase other than to recite the intended use of such 
Also, Appellant also takes issue with how this intended use interpretation somehow leads to that the rejection is not considering the claim “as a whole” or, in Appellant’s words, “dissects” the claim to narrowly focus on the “reduce” or “reducing” the “first-view latency” “while COMPLETELY IGNORING the three indented blocks of limitations that immediately follow the “at least by:” phrase” (p. 43) (Appellant’s emphasis added.) In these arguments, the Examiner submits that Appellant conflates this interpretation by the Examiner to consider the phrase of “reduce” or “reducing” the “first-view latency” to be merely intended use by essentially arguing that various limitations are not considered at all. However, this view completely ignores the rejections at hand and is incorrect. It is noted that Appellant fails to provide any evidence that the rejection actually ignores this phrase to support Appellant’s pointed allegations. 
In any event, the rejection makes clear that Yang does in fact teach that their disclosed invention is used to reduce first-view latency which “pertains to first availability of the first media file and second availability of at least the first converted partition of the second media file” as claimed (Final Rejection, pp. 10-11, “consider paragraphs 0003 and 0034 regarding wherein “End-to-end latency starting from video uploading until the video goes live is desired to be as small as possible” and “the latency associated with rendering the video streams is reduced”)…(consider also paragraph 0035 of Yang regarding the use of “variable sized video chunks” by using “smaller chunk sizes” “at the start of video streaming” “to reduce initial latency and choose larger chunk size later to increase efficiency of the video transcoding system.  The chunk sizes can be determined adaptively by the algorithm as the transcoding process goes by”). Therefore, even if the above could be construed to be a positively recited limitation, not an intended use limitation, Appellant’s arguments in this regard are misplaced since the combined teachings of Yang and Sun do teach a “first view latency” and the “reducing” of such as claimed and as shown in the rejection.
Within section IV-C-3-(a), Appellant argues the apparent “silence” of any teachings within Yang of “a specific arrangement of two converted partitions having progressively higher quality levels and sizes”. (pp. 33-38)
Referencing point (1), Appellant steps through the cited paragraphs of Yang in the rejection. Appellant argues that “To the extent that the different bit rates described in ¶ [0043] are to be interpreted as the claimed “quality level”, Appellant respectfully submits that neither this cited ¶ [0043] nor the remainder of Yang discloses or suggests any specific arrangement of a first converted partition having a lower quality and a smaller size immediately followed by a second converted partition having a higher quality level and a larger size. Instead, this cited ¶ [0043] merely generally describes that Yang considers the per-chunk statistics to determine the type of video chunks and apply different bit rates or quantization parameter values based on the types of video chunks. There is absolutely no bearing on having two partitions with successively, progressively increasing “quality levels”, much less doing so to reduce first view latency.”
In response, the Examiner can only point to the prosecution history as paraphrased above to which this issue has been treated by the Examiner in multiple actions. Also, Appellant fails to fully consider the actual teachings of Yang and the rejection, especially regarding that paragraph 0037 of Yang expressly taught the “partitioning” being “based on boundaries of the video as explicitly shown in the rejection. (Final Rejection, pp. 10-11 where Yang teaches at  paragraph 0035 regarding the use of “variable sized video chunks” by using “smaller chunk sizes” “at the start of video streaming” “to reduce initial latency and choose larger chunk size later to increase efficiency of the video transcoding system.  The chunk sizes can be determined adaptively by the algorithm as the transcoding process goes by”) (consider also further paragraphs 0043 and 0050-0054 regarding “complexity’ “estimation” of each “video chunk” including the “allocation of more bits” to a “complex” “video chunk” such that “the chunk controller can building rate-quality model to facilitate the transcoding” to “achieve quality based content adaptive coding” which “treats videos/video chunks with different complexities differently”)) (Examiner’s emphasis added.)
Also, Appellant argues that “Appellant respectfully submits that these cited ¶¶ [0050]-[0054], like ¶ [0023], also fail to disclose or suggest the specific arrangement of two immediately neighboring converted partitions having progressively higher quality levels” since paragraphs 0050-0054 “merely describe transcoding based on complexities of video chunks” and “[use] different quantization parameter values for different VCCs so that Yang uses fewer bits for video chunks with small complexities and more bits for video chunks with large complexities.”
In response, the Examiner submits that Appellant fails to fully consider the teachings of Yang as shown in the rejection. Yang at paragraph 0054 expressly teaches that “By using the VCC, as well as the per-chunk video statistics to guide transcoder rate control, the adaptive transcoding system can achieve quality based content adaptive coding, which improves video quality given certain resource budget and makes encoding more efficient… Compared with one-fits-all transcoding strategy, the adaptive transcoding system treats videos/video chunks with different complexities differently…Therefore, the VCC for video chunks, as well as the per-achieve certain pre-defined video quality for transcoding.”)
Therefore, Appellant’s arguments are misplaced as the full teachings of Yang do teach “quality levels” (“complexity” as taught in Yang) as defined in the specification such that a “second” “converted partition” has a “higher” “quality level” and “size” from a “first’ “converted partition” as claimed.
Referencing point (2), Appellant further argues that “claim 1 recites a specific arrangement of a first converted partition having a lower quality immediately followed by a second converted partition having a higher quality level, whereas the remaining cited paragraphs in Yang merely describe partitioning a stream into multiple chunks yet NEVER even discloses or suggests multiple quality levels, MUCH LESS the specific arrangement of two immediately neighboring converted partitions with progressively higher quality levels”. However, again, the Examiner points to Yang at paragraphs 0050-0054 which clearly disclose that each “video chunk” is analyzed separately and is found to have varying “complexity” or “VCC” in that the system “determines transcoding parameters for a video chunk” using at least this “complexity” in order to “encode” the “video chunk” so that “video chunks” with “small”, “medium”, and “large” “VCC” are encoded in different ways so the system can “can achieve quality based content adaptive coding” by “treat[ing] videos/video chunks with different complexities differently”. This clearly shows that, in a tradition video encoding scheme, Yang contemplated that each individual “video chunk” is evaluated to determine what “quality level” (again, as defined in the specification) is to be applied to each “video chunk”. Again, as explained above, as the transcoding process goes by”. Therefore, Yang clearly contemplates that video chunks, in any possible interpretation, may be chosen to have small sizes first then larger sizes later to order to “reduce initial latency”. 
Also, paragraph 0043 of Yang as cited in the rejection also refers to a “rate-quality model”. In paragraphs 0055-0059 of Yang that further distinguish this feature, Yang teaches a “modeling module” for “estimating the VCC in real-time” by “obtain[ing] the intermediate transcoding log chunks and/or per-chunk video statistics” wherein “the VCC model can be updated during the adaptive transcoding processes” such that “the VCC creator 320 receives video chunk information (such as chunk start and duration) and parsed log chunks, and estimates VCC vectors for the video chunk using the VCC model”. So, not only does Yang contemplate “partitions” that are smaller then larger for first-view latency reduction, the “size” of the “partition” is used as an input into determining the “VCC” of a particular “video chunk”. Note that the rejection also cited paragraph 0033 wherein Yang teaches that a “video chunk” “size” may be by the number of “seconds” (ie. duration) or the “number of video frames”. Therefore, one skilled in the art would have reasonably inferred that a “video chunk” “size” would materially affect the “complexity” of the “video chunk” such that a larger sized “chunk” would necessarily be more complex. Therefore, despite Appellant’s arguments to the contrary, Yang clearly shows that partitions next to each other can be smaller then larger in size which also leads to the fact that they would necessarily be more complex are therefore require a higher “quality level” as claimed and Yang does reasonably teach these limitations.
different temporal durations describe the exact opposite of the claimed limitations where both the claimed first and second partitions correspond to the same “temporal period”. However, Appellant appears to attempting to make a distinction between the plain meaning of the word “duration” as opposed to the plain meaning of “period”. However, it is clear that both can be equated to a “period” or “duration” of time. Again, note that paragraph 0033 of Yang teaches that a “video chunk” “size” may be by the number of “seconds” (ie. duration). Therefore, Appellant’s argument in this regard is misleading and should be dismissed. 
Referencing point (3), Appellant alleges that “the alleged basis for rejections of the aforementioned claimed limitations clearly evidences that the final Office action dissects the claimed invention (in fact, dissects two small blocks of limitations of independent claim 1) into smaller segments and adopts the prohibited piecemeal examination that literally uses the claimed invention as a template to form the alleged basis for rejection” in supposed “violation” of precedent. However, in response, the Examiner can only point to the rejection as explained. Appellant makes no specific referencing to the rejection as to what is supposedly being “piecemealed”. The Examiner can only assume this references the Examiner’s claim interpretation regarding the intended use of the phrase “reduce”/”reducing” the “first-view latency”. However, as explained above, this is simply not the case here. Therefore, the Examiner submits that Appellant’s arguments are irrelevant to the rejection and hand and should be dismissed.
Within section IV-C-3(b), Appellant argues that the limitations of “assembling the second media file at least by including the multiple converted partitions in the second media file, wherein the multiple converted partitions comprise the first and the second converted partitions, 
Referencing point (1), Appellant argues that “delivering the first converted to the client before the second converted partition is assembled, whereas Yang explicitly describes an exact opposite of the order pertaining to the delivery of the first converted partition and assembly of the second converted partition”.
However, Appellant’s characterization of the rejection is incorrect. Sun, not Yang, was relied on to teach “wherein the first converted partition is delivered to the client for viewing before the second converted partition is assembled into the second media file” (see Final Rejection, p. 12). Therefore, Appellant’s arguments in this regard should be dismissed.
This incorrect characterization affects Appellant’s other argument that “Appellant respectfully submits that these passages explicitly describe that Yang first completes the merger of transcoded video chunks (and transcoded audio chunks) BEFORE sending the complete video file to clients. Appellant respectfully submits that this is in sharp contrast with and describes an exact opposite the claimed limitations “the first converted partition is delivered to the client for viewing before the second converted partition is assembled into the second media file to reduce the first-view latency” explicitly recited in the independent claims.” This argument is completely misplaced as it ignores the text of the rejection itself since, again, Sun was relied not Yang. Therefore, Appellant’s argument in this regard should be dismissed for failing to fully consider the rejection under the combined teachings of Yang and Sun.
Referencing point (2), Appellant argues that the rejection “NEVER discloses or suggests” the “specific arrangement in the second media file of two immediately neighboring converted partitions having successively, progressively higher quality levels and larger sizes” by pointing to paragraphs 0025 and 0032-0034 to support such. However, again, the Examiner points to the above reasoning provided and also the fact that Appellant’s arguments do not fully consider the rejection which showed at paragraph 0030 of Yang which taught “The chunk controller 122 passes the transcoded video chunks to the video merger 124, and the transcoded audio chunks to the audio merger 126. The video and audio merger 124, 126 merges the video chunks and audio chunks into a video and an audio respectively and passes the video and audio to the muxer 128 for multiplexing the video and the audio into a complete video file (equated to the “target video” referred to within the rejection)”. 
Given the above explanation of why Yang does teach that there are partitions next to each other where a later adjacent partition is larger is size and has a higher “quality level”, the same is applied to the second media file which, as is known in the art, is transcoded in the exact same order as the first media file in order to maintain the continuity of a video clip. Therefore, Appellant’s argument in this regard should be dismissed.
In response to Appellant’s repeated argument that “Appellant respectfully submits that the embodiments where Yang’s video chunks have different temporal durations (e.g., five second for the first chunk and 20 seconds for the subsequent chunk) describe an exact opposite of the claimed limitations where the first and the second partitions have the “same temporal period”, 
Again, Appellant argues that “Appellant respectfully further submits that that the claimed invention is non-obvious in view of the alleged combination and there is no motivation nor suggestion to combine Yang’s disclosure because the alleged basis in Yang describes the exact opposite of at least the claimed limitations “the first converted partition is delivered to the client for viewing before the second converted partition is assembled into the second media file to reduce the first-view latency”. However, again, this is not what the rejection stated as the grounds of rejection are different than as characterized by Appellant for the same reasons explained above. Therefore, Appellant’s arguments in this regard should be dismissed and the rejections should be sustained for at least these reasons.
 Within section IV-C-4, Appellant argues with respect to the rejection of claim 2 that it “explicitly recites a specific arrangement of three converted partitions that respectively have progressively higher quality levels, whereas the alleged basis NEVER discloses or suggests such a specific arrangement of three converted partitions explicitly recited in claim 2”. (pp. 45-47)
Appellant argues that “Appellant first respectfully submits that the final Office action first errs in relying on exactly THE SAME paragraphs in rejecting BOTH the claimed limitations”. Again, the Examiner points to the same reasoning previously given. Given the same reasoning, Yang reasonably contains such an embodiment wherein a “third” “partition” of “larger” “size” and “higher” “quality level” than the “second”. Again, paragraph 0035 of Yang taught that the use of “variable sized video chunks” by using “smaller chunk sizes” “at the start of video streaming” “to reduce initial latency and choose larger chunk size later to increase efficiency of the video transcoding system.  The chunk sizes can be determined adaptively by the does not preclude in any way that a third partition cannot be larger in size and higher in quality level than the second, in fact, Yang contemplates that the “chunk sizes” “may be determined adaptively”. Therefore, also given the above explanation about how Yang teaches how a larger sized partition or “video chunk” may be more “complex” or have a higher “VCC” than those of smaller size, it is respectfully submitted that Yang did teach wherein a third partition is of a larger size and have a higher “quality level” than an adjacent second partition as claimed.
Within section IV-C-5, Appellant argues claim 8 for the apparent failure of Schmidt within the combined teachings of Yang, Sun, Schmidt and Appellant’s admitted prior art (“AAPA”) to teach or suggest “progressively higher quality levels for a specific arrangement of multiple converted partitions” and instead teaches “transcoding a single chunk into multiple “desired formats” for different playback devices”. (pp. 47-51)
Notwithstanding the 112(b) issues explained above, Appellant argues that “Appellant respectfully submits that the alleged “Appellant admitted prior art” (AAPA) is clearly erroneous. More specifically, various resolutions of such as 360p, 480p, 1080p resolutions may constitute well-known display resolutions.” (p. 48) It is unclear to the Examiner what Appellant is attempting to say here, but Appellant’s statement only reinforces what the rejection stated is that these “resolutions” are known in the art as admitted in the disclosure.
Appellant goes on to say that “Nonetheless, what is explicitly recited in dependent claim 8 is NOT merely what those resolutions may be. Instead, dependent claim 8 explicitly recites a specific arrangement of partitions with corresponding resolutions. Therefore, Appellant respectfully submits that the alleged AAPA and its application as a basis for rejecting dependent claim 8 is clearly erroneous. That is, although these specific resolutions (e.g., 360p, 1080p, etc.) 
Appellant also argues again Schmidt’s teachings for a multitude of reasons including:
“these cited paragraphs in Schmidt merely describe that Schmidt’s “transcoder 104” may transcode a native CPT stream in one “format” into another “format””, “Schmidt transcodes A STREAM (e.g.. a compressed packetized transport (CPT) stream) from one format into another format but NEVER discloses or suggests converting one partition or chunk of a stream into a first quality level and converting the immediately following partition into a higher quality level”, “That is, although Schmidt breaks down a vide stream into multiple chunks, Schmidt nevertheless transcodes the entire video stream in a chunk-by-chunk manner into a target format, and Schmidt performs such transcoding multiple times for different target formats so that clients having different “desired streaming formats” may obtain the corresponding transcoded chunks for their respective playback devices. Appellant respectfully submits that Schmidt NEVER even remotely suggests any single transcoded stream (the alleged “second media file”) having multiple chunks with different quality levels, let alone the claimed limitations explicitly recited in dependent claim 8”, “the final Office action also misinterprets Schmidt’s “chunks””, and “although Schmidt may transcode multiple chunks into different resolutions, these multiple chunks correspond to the same temporal portions of a transcoded media program. That is, Schmidt transcodes a chunk corresponding to a temporal portion into multiple transcoded chunks having different resolutions that are for different “desired streaming formats” of different client devices for the same temporal portion, but Schmidt NEVER even remotely suggests having two chunks with different resolutions for two different temporal portions in the same transcoded stream. Therefore, Appellant respectfully submits that Schmidt’s transcoding a chunk into multiple transcoded chunks having different resolutions are done for the same temporal portion and thus falls FAR SHORT OF disclosing or suggesting that Schmidt’s transcoded stream includes a first chunk (the alleged “first converted partition”) having a first display quality and a 
However, Schmidt is relied on to teach the use of different resolutions (also referred to as “formats”/”desired streaming format for presentation at the client playback device” such as “1080i60”, “720p60”, and “720p30”; consider paragraphs 0032, 0043, and 0056) for converted partitions (“chunks”) based on their size. Contrary to Appellant’s arguments, Schmidt’s “chunks” are analogous to those taught in Yang and Sun. Also, Schmidt is analogous to the teachings of Yang and Sun since Schmidt teaches the reduction of first-view latency (“acquisition time of adaptive on demand streaming of completed recordings”). Therefore, the arguments completely mischaracterize the rejection at hand as they fail to consider the combination of the teachings of the references and instead chooses to improperly rely on Schmidt alone. The combined teachings of Yang, Sun, Schmidt, and “AAPA” render claim 8 obvious as expressly explained in the rejection. 
Appellant’s arguments also fail to reach any of the Examiner’s rationale of combining the teachings of the references, whether Schmidt is analogous art, or even if the references can be combined. In any sense that Appellant’s argument could be extrapolated into any of these issues regarding obviousness, the Examiner points to the detailed and reasoned rationale of why the combined teachings of Yang, Sun, and Schmidt (and later “AAPA”) establish a prima facie case of obviousness and Appellant fails to rebut such case. Therefore, Appellant’s arguments in this regard should be dismissed and the rejection should be sustained.
prima facie case of obviousness as formulated and the rejections under 35 USC 103 of claims 1-21 under the cited prior art should be sustained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/George C Neurauter, Jr./Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
Conferees:
/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.